Per Curiam.

Having considered all the arguments in the case, we, nevertheless, exercise our discretion under Sections 1 and 9 of -Rule XVI of the Supreme Court Rules of Practice and decline to answer the question. Since the Sixth Circuit Court of Appeals has given its answer, we believe it would be inappropriate to intervene between the federal appellate and district courts. This decision does not preclude the Sixth Circuit Court of Appeals from seeking our opinion should this case again reach it on appeal.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.